AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of New York
. __UNITED STATES OF AMERICA )
Plaintiff )
¥ V. ) Case No. CR 18-0279 MKB
Anessa Christian )
ue Defendant )
. APPEARANCE OF COUNSEL

To: — The clerk of court and all parties of record

1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Anessa Christian _ (as CJA mentee under lead counsel Sally Butler) __

—"
CLO y+)
Esau $ \
Attorney's signature ns

CHRISTOPHER WRIGHT CW8079

Printed name and bar number

Law Office of Christopher Wright
305 Broadway
Suite 1001
: _ New York, NY 10007
Address

 

Date: ——_- 05/21/2019

 

chris@wrightmarinelli.com _
E-mail address

(212) 822-1419

Telephone number

——————_—_————_——

(917) 591-5008
FAX number

——
